DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on March 6, 2020 in which claims 42-54 are presented for examination.

Status of Claims
	Claims 42-54 are pending in which claims 42 and 54 are presented in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,584,942.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because, for instance, the difference between the patented claims 1-13 and the instant claims 42-54 are minor and obvious from each other.  The instant claims 42-54 are a broader version of the patented claims 1-13 (i.e. the instant claims do not include the limitations “a front panel second fastener” (patented claim 1), “a plurality of discrete back panel second fasteners coupled to said elongate member in generally horizontal spaced apart relation proximate said elongate member left end, each of said back panel second fasteners configured to matably engage with said front panel second fastener to provide a second pair of releasably engaged fasteners which couple said front and back panels to fasten said ballistic-resistant garment about said torso of said wearer; wherein each of said back panel first and second fasteners comprises an aperture element disposed within said elongate member” (patented claim 1), “the second fastener” claimed recitations in patented claims 2, 6, 8-9, “a front panel second fastener coupled to said front panel (patented claim 13), and “and a plurality of discrete back panel second aperture elements disposed within said elongate member, said back panel second aperture elements located in generally horizontal spaced apart relation proximate said elongate member left end, each of said back panel second aperture elements configured to matably engage with said front panel second fastener to couple said front and back panels to fasten said ballistic-resistant garment about said torso of said wearer” (patented claim 13).  Therefore, the patented claims 1-13 would read on the instant claims 42-54.  Furthermore, in the instant claims 42-54, the claimed limitations can be found in the patented claims 1-13.  Any infringement over the patented claims 1-13 would also infringe over the instant claims 42-54.  Hence, the instant claims do not differ in scope of the patented claims 1-13.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-54 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 42-54 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Regarding Claim 42, the limitation, “about a torso of a wearer” in line 13 positively recites the human anatomy.  The examiner recommends to claim this limitation with accompanied functional language of “configured to” or “adapted to” (e.g. “adaptively about a torso of a wearer”). Appropriate correction is required.  
	Regarding Claim 54, the limitation, “about a torso of a wearer” in line 13 positively recites the human anatomy.  The examiner recommends to claim this limitation with accompanied functional language of “configured to” or “adapted to” (e.g. “adaptively about a torso of a wearer”). Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation, “said elongate member ends” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “elongate member right and left ends” as previously claimed in line 8?  For purposes of examination the examiner will read that “said elongate member ends” in line 10 to refer back to the “elongate member right and left ends” as previously claimed in line 8.
Claim 42 recites the limitation "said back panel first fasteners" in line 11. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “a plurality of discrete back panel first fasteners” already claimed in line 9?  Or are these other back panel first aperture elements?  For purposes of examination, the examiner will examine the claim as if "said back panel first fasteners" in line 11 will refer back to “a plurality of discrete back panel first fasteners” already claimed in line 9.
Claim 42 recites the limitation "said back panel first and second fasteners" in line 14. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “a plurality of discrete back panel first fasteners” already claimed in line 9?  Or are these other back panel first aperture elements?  There is no previous recitation of a second fastener.  For purposes of examination, the examiner will examine the claim as if "said back panel first and second fasteners" in line 14 will refer back to “a plurality of discrete back panel first fasteners” already claimed in line 9.
Claim 44 recites the limitation "said back panel first fasteners" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “a plurality of discrete back panel first fasteners” already claimed in line 9 of claim 1?  Or are these other back panel first aperture elements?  For purposes of examination, the examiner will examine the claim as if "said back panel first fasteners" in lines 1-2 will refer back to “a plurality of discrete back panel first fasteners” already claimed in line 9.
Claim 47 recites the limitation "said front panel first fasteners" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “front panel first fastener” as claimed in line 4 of claim 42?  There are no plurality of front panel first fasteners claimed in claim 42 from which claim 47 depends from.  For purposes of examination, the examiner will read that "said front panel first fasteners" in lines 1-2 will refer to only one of a “front panel first fastener” as claimed in line 4 of claim 42.
Claim 48 recites the limitation "said protrusions" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to “a protrusion” as claimed in line 2 of claim 47?  There are no plurality of protrusions claimed in claim 47 from which claim 48 depends from.  For purposes of examination, the examiner will read that "said protrusions" in line 1 will refer to “a protrusion” as claimed in line 2 of claim 47.
Claim 49 recites the limitation "each of said front panel first fasteners" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “front panel first fastener” as claimed in line 4 of claim 42?  There are no plurality of front panel first fasteners claimed in claim 42 from which claim 47, ultimately, depends from.  For purposes of examination, the examiner will read that "each of said front panel first fasteners" in lines 1-2 will refer to only one of a “front panel first fastener” as claimed in line 4 of claim 42 and as addressed above for claim 47.
Claim 50 recites the limitation "each of said front panel first fasteners" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “front panel first fastener” as claimed in line 4 of claim 42?  There are no plurality of front panel first fasteners claimed in claim 42 from which claim 50, ultimately, depends from.  For purposes of examination, the examiner will read that "each of said front panel first fasteners" in lines 1-2 will refer to only one of a “front panel first fastener” as claimed in line 4 of claim 42 and as addressed above for claims 47 & 49.
Claim 54 recites the limitations "said back panel first aperture elements" in line 10 and “said back panel first aperture elements” in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim.  Does applicant mean to refer back to the “a plurality of discrete back panel first aperture elements” already claimed in line 9?  Or are these other back panel first aperture elements?  For purposes of examination, the examiner will examine the claim as if "said back panel first aperture elements" in line 10 and “said back panel first aperture elements” in lines 11-12 are the same structure and will refer back to “a plurality of discrete back panel first aperture elements” already claimed in line 9.
Claim 54 recites the limitation, “said elongate member ends” in line 11. There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to refer back to the “elongate member right and left ends” as previously claimed in line 8?  For purposes of examination the examiner will read that “said elongate member ends” in line 11 refers back to the “elongate member right and left ends” as previously claimed in line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storms, JR. et al. (US 2011/0023207 A1) (hereinafter “Storms”).
	Regarding Claim 42 (First Interpretation: as best understood), Storms discloses of a ballistic-resistant garment (100, Figures 10-15), comprising:
	a front panel (110) having a front panel pocket (280) configured to receive a first ballistic-resistant plate (199), ([0070], [0116]);
	a front panel first fastener (via 115 & 112(’)) coupled to (via 117) said front panel (110), see Figures 11A & 13A;
	a back panel (120) having a back panel pocket (282) configured to receive a second ballistic-resistant plate (199), [0070], [0116];
	an elongate member (140, see Figure 11A) coupled to (via 115, 112’, 112, 160, 165, 166, see Figures 10 & 13A-13B) said back panel (120), said elongate member (140, see Figure 11A) having an elongate member length (see Figure 11A) disposed between opposing elongate member right and left ends (see Figure 11A); and
	a plurality of discrete back panel first fasteners (via 142) coupled to said elongate member (140, see Figure 11A) in generally horizontal spaced apart relation proximate one of said elongate member ends (see Figure 11A), each of said back panel first fasteners (via 142) configured to matably engage (see Figures 13A-13B) with said front panel first fastener (via 115 & 112(’)) to provide a first pair of releasably engaged fasteners (via 142 & (via 115 & 112(’)) which couple said front and back panels (via 110 & 120) to fasten said ballistic-resistant garment (100) about a torso of a wearer [0108]-[0114];
	wherein each of said back panel first and second fasteners (via 142, and another one of 142, see multiple fasteners of 142 in Figures 11A & 13A) comprises an aperture element (via 160, see Figure 13A) disposed within (note when 160 is inserted through 142, see Figures 13A-13B) said elongate member (140, see Figures 11A & 13A-13B), (Figures 11A-15, [0040]-[0048], [0056]-[0068], [0098]-[0110], [0113]-[0116]).

	Regarding Claims 43-46 and 53 (First Interpretation), Storms discloses the invention as claimed above.  Further Storms discloses: 
	(claim 43), wherein each said aperture element (via 160, see Figure 13A) defines an aperture element opening (via aperture loop of 160, see Figures 10 & 13A-13B) configured to receive said front panel first fastener (115, 112(’), 113, see Figures 10 & 13A-13B);
	(claim 44, as best understood), wherein each of said back panel first fasteners (via 142) further comprises a slot (via 113, see Figure 13A, note each grommet 113 @ each 142, [0046], [0063]) defining a slot opening (note hole/aperture of 113) which communicates with said aperture element opening (via aperture loop of 160, see Figures 10 & 13A-13B, [0047]);
	(claim 45), wherein said elongate member (140) removably couples to (via 142,  160, 166, see Figures 10, 11A & 13A-13B) said back panel (120, [0056]);  
	(claim 46), wherein said elongate member (140) adjustably couples (via 142, note different apertures of 142 to select girth adjustment) to said back panel (120, [0056]) for adjustment along a back panel length (via 142 @ 120, see Figures (via Figures 10 & 13A-13B);
	(claim 53), wherein said front and back panels (via 110 & 120) together form a vest-like ballistic-resistant garment which is sleeveless (100, Figures 10-15, [0040]).

	Regarding Claim 42 (Second Interpretation: as best understood), Storms discloses of a ballistic-resistant garment (100, Figures 10-15), comprising:
	a front panel (110) having a front panel pocket (280) configured to receive a first ballistic-resistant plate (199), ([0070], [0116]);
	a front panel first fastener (via 150) coupled to (via MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), [0106]) said front panel (110), see Figures 11A & 13A;
	a back panel (120) having a back panel pocket (282) configured to receive a second ballistic-resistant plate (199), [0070], [0116];
	an elongate member (140/175, see Figure 11A) coupled to (via 115, 112’, 112, 160, 165, 166, see Figures 10 & 13A-13B) said back panel (120), said elongate member (140/175, see Figure 11A) having an elongate member length (see Figure 11A) disposed between opposing elongate member right and left ends (see Figure 11A, note right to left ends in between area of 142 @ 140 to the edge of 175); and
	a plurality of discrete back panel first fasteners (via note apertures of 175 and space holders of 150 on 175, see diagram below, see Figure 11B) coupled to said elongate member (140/175, see Figure 11A) in generally horizontal spaced apart relation (note that portions of each are generally horizontally spaced from each other, see Figure 11B in one direction or another) proximate one of said elongate member ends (via end of 175, see Figure 11A), each of said back panel first fasteners (via note apertures of 175 and space holder of 150 on 175, see diagram below, see Figure 11B) configured to matably engage (see Figures 11A-11B) with said front panel first fastener (via 150) to provide a first pair of releasably engaged fasteners (via 150 & via note apertures of 175 and space holder of 150 on 175, see diagram below, see Figure 11B) which couple said front and back panels (via 110 & 120) to fasten said ballistic-resistant garment (100) about a torso of a wearer, (see Figures 10, 11A-[0108]-[0114];
	wherein each of said back panel first and second fasteners (via note apertures of 175 and space holder of 150 on 175, see diagram below, see Figure 11B) comprises an aperture element (via other apertures of 175, see diagram below) disposed within said elongate member (140/175, see Figure 11A), (Figures 11A-15, [0040]-[0048], [0056]-[0068], [0098]-[0110], [0113]-[0116]).

    PNG
    media_image1.png
    363
    708
    media_image1.png
    Greyscale

	Regarding Claims 47-48 (Second Interpretation), Storms discloses the invention as claimed above.  Further Storms discloses: 
	(claim 47, as best understood), wherein each of said front panel first fastener(s) (via 150) comprises a protrusion (see Figure 11A, note an angled protruding end of each 150, see diagram below, [0103]);

    PNG
    media_image2.png
    387
    289
    media_image2.png
    Greyscale

	(claim 48, as best understood), wherein each of said protrusion(s) (see Figure 11A, note an angled protruding end of each 150) comprises a headed pin (see 153 & 157), (Figures 11A & 12, [0104], [0100]-[0101]).

	Regarding Claim 42 (Third Interpretation: as best understood), Storms discloses of a ballistic-resistant garment (100, Figures 10-15), comprising:
	a front panel (110) having a front panel pocket (280) configured to receive a first ballistic-resistant plate (199), ([0070], [0116]);
	a front panel first fastener (via 175) coupled to (via 150 & MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), [0106]) said front panel (110), see Figures 11A & 12;
	a back panel (120) having a back panel pocket (282) configured to receive a second ballistic-resistant plate (199), [0070], [0116];
	an elongate member (140, see Figure 11A) coupled to (via 115, 112’, 112, 160, 165, 166, see Figures 10 & 13A-13B) said back panel (120), said elongate member (140, see Figure 11A) having an elongate member length (see Figure 11A) disposed between opposing elongate member right and left ends (see Figure 11A, note right to left ends of 140); and
	a plurality of discrete back panel first fasteners (via 113 of 112 & 112’, see Figure 10 & 13A-13B) coupled to said elongate member (140) in generally horizontal spaced apart relation (see Figure 13A-13B) proximate one of said elongate member ends (see Figures 13A-13B), each of said back panel first fasteners (via 113 of 112 & 112’, see Figure 10 & 13A-13B) configured to matably engage (see Figures 11A-11B & 13A-13B) with (via 160 & 140) said front panel first fastener (via 175) to provide a first pair of releasably engaged fasteners (via 113 of 112 & 112’ and 175) which couple said front and back panels (via 110 & 120) to fasten said ballistic-resistant garment (100) about a torso of a wearer, (see Figures 10, 11A-11B, 13A-13B, [0108]-[0114];
	wherein each of said back panel first and second fasteners (via 113 of 112 & 112’, see Figure 10 & 13A-13B) comprises an aperture element (via 160) disposed within said elongate member (140, see Figures 13A-13B), (Figures 11A-15, [0040]-[0048], [0056]-[0068], [0098]-[0110], [0113]-[0116]).

	Regarding Claims 47 and 49-52 (Third Interpretation), Storms discloses the invention as claimed above.  Further Storms discloses: 
	(claim 47, as best understood), wherein each of said front panel first fastener(s) (via 175) comprises a protrusion (see Figures 11A-11B, note protrusions that hold 150 to 175, see diagram below);

    PNG
    media_image3.png
    304
    715
    media_image3.png
    Greyscale

	(claim 49, as best understood), wherein each of said front panel first fastener(s) (175) is adjustably coupled to (via 150 & via along a plurality of MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), see Figures 11A & 12) said front panel (110) for adjustment along a front panel width (via width of 110, see Figures 11A-11B & 12, [0068], [103]-[104], [0106]-[107]);
	(claim 50, as best understood), wherein each of said front panel first fastener(s) (via 175) is fixedly coupled to (see Figures 11A-11B) a connector (150) which adjustably couples to (see Figure 11A) said front panel (110) for adjustment along (via along a plurality of MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), see Figures 11A & 12) said front panel width (via width of 110, see Figures 11A-11B & 12, [0068], [103]-[104], [0106]);
	(claim 51), wherein said connector (150) slidably engages with a slit (note MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), [0107]) disposed in said front panel (110), (see Figures 11A-11B & 12, [0068], [103]-[104], [0106]);
	(claim 52), further comprising a plurality of said slits (note a plurality of MOLLE and/or S.T.R.I.K.E. compatible webbing segments on 110, (170’, see Figure 12), [0107]) disposed in generally horizontal spaced apart relation along said front panel width (via width of 110, see Figures 11A & 12, [0067], [0103]).  

	Regarding Claim 54, Storms discloses of a ballistic-resistant garment (100, Figures 10-15), comprising:
	a front panel (110) having a front panel pocket (280) configured to receive a first ballistic-resistant plate (199), ([0070], [0116]);
	a front panel first fastener (115, 112’, 113) coupled to (via 117) said front panel (110), see Figures 11A & 13A;
	a back panel (120) having a back panel pocket (282) configured to receive a second ballistic-resistant plate (199), [0070], [0116];
	an elongate member (140, see Figure 11A) coupled to (via 115, 112’, 112, 160, 165, 166, see Figures 10 & 13A-13B) said back panel (120), said elongate member (140, see Figure 11A) having an elongate member length (see Figure 11A) disposed between opposing elongate member right and left ends (see Figure 11A);
	a plurality of discrete back panel first aperture elements (via 142) disposed within said elongate member (140, see Figure 11A), said back panel first aperture elements (via 142) located in generally horizontal spaced apart relation proximate one of said elongate member ends (see Figure 11A), each of said back panel first aperture elements (via 142) configured to matably engage (see Figures 13A-13B) with said front panel first fastener (115, 112’, 113) to couple said front and back panels (via 110 & 120) to fasten said ballistic-resistant garment (100) about a torso of a wearer [0108]-[0114], (Figures 10, 11A-11B, 12-15, [0040]-[0048], [0056]-[0068], [0098]-[0110], [0113]-[0116]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732